DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020 has been considered by the Examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:  Applicant may wish to add “of” after “method” at line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fickler (US 4,614,128) in view of Beale (US 2018/0283424) and further in view of Malackowski et al. (US 2006/0142656).
Fickler discloses and shows in Figs. 5 and 6 an actuator comprising: 
a cylinder (360), 
the cylinder extending along an actuator axis between a cylinder first end and a cylinder second end, and the cylinder defining a cylinder inner diameter surface; 
a screw shaft (4) that extends along the actuator axis between a screw shaft first end and a screw shaft second end, wherein the screw shaft is at least partially within the cylinder, and wherein the screw shaft is operationally connected, intermediate of the screw shaft first and second ends, to the cylinder second end (via nut, 310); 
a screw shaft head (420) affixed to the screw shaft first end, so that in operation the screw shaft head rotates relative to the cylinder, wherein the screw shaft head defines a screw shaft head outer diameter surface that faces the cylinder inner diameter surface with a slip fit therebetween (col. 4:47-51); and 
a bearing ring (430) affixed to the screw shaft head outer diameter surface.
Fickler does not disclose the material makeup of the cylinder.  Beale teaches an actuator with a cylinder (2) made of polymer matrix composite material, such as is carbon fibre reinforced polymer (CFRP), which is “inherently corrosion resistant and provide a large weight saving and improved fatigue performance” (para. 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fickler actuator with a cylinder formed of CFRP for the same benefits as those taught by Beale.
Also, Fickler does not disclose the material makeup of the bearing ring. Malackowski teaches a tool having a bearing (58) formed of PEEK plastic for its low friction properties, ideal for the slip fit configuration within a cylinder.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fickler/Beale actuator with bearing ring formed of PEEK for its low friction properties, which is ideal for the slip fit configuration within a cylinder as taught by Malackowski.
Regarding claim 2, the cylinder inner diameter surface and the bearing ring are lubricant free.
Regarding claims 4 and 5, the cylinder is formed of CFRP fibers that are oriented at an acute angle of eight degrees or less relative to the actuator axis (Beale, para. 0027).
Regarding claims 6, 7, 18 and 19, Examiner takes Official Notice that CFRP fibers are bound in a binding, thermosetting resin, such as a thermosetting epoxy.
Regarding claim 8, the actuator is an electromechanical actuator.
Regarding claim 9, a motor (M2) is operationally connected to the screw shaft and configured to rotationally drive the screw shaft, thereby linearly driving the cylinder.
Regarding claim 10, the motor is operationally connected to the screw shaft second end.
Regarding claim 11, Fickler discloses a method of assembling an actuator, comprising: 
operationally connecting a cylinder to a screw shaft, wherein the cylinder extends along an actuator axis between a cylinder first end and a cylinder second end, the screw shaft extends along the actuator axis between a screw shaft first end and a screw shaft second end, and the cylinder second end is operationally connected to the screw shaft intermediate of the screw shaft first end and the screw shaft second end, 
positioning a bearing ring about a screw shaft outer diameter surface of a screw shaft head connected to the screw shaft first end, 
wherein a cylinder inner diameter surface of the cylinder and the bearing ring are configured for a slip fit therebetween.
Fickler does not disclose the material makeup of the cylinder.  Beale teaches an actuator with a cylinder (2) made of polymer matrix composite material, such as is carbon fibre reinforced polymer (CFRP), which is “inherently corrosion resistant and provide a large weight saving and improved fatigue performance” (para. 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fickler actuator with a cylinder formed of CFRP for the same benefits as those taught by Beale.
Also, Fickler does not disclose the material makeup of the bearing ring. Malackowski teaches a tool having a bearing (58) formed of PEEK plastic for its low friction properties, ideal for the slip fit configuration within a cylinder.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fickler/Beale actuator with bearing ring formed of PEEK for its low friction properties, which is ideal for the slip fit configuration within a cylinder as taught by Malackowski.
Regarding claim 12, the cylinder inner diameter surface and the bearing ring are lubricant free.
Regarding claim 13, the screw shaft is operationally connected to a motor.
Regarding claim 14, the motor is connected to the screw shaft second end.
Regarding claims 16 and 17, the cylinder is formed from CFRP fibers such that the CFRP fibers are oriented about an acute angle, namely eight degrees relative to an actuator center axis (Beale, para. 0027).
Regarding claim 20, the cylinder is formed by filament winding the binding resin with the CFRP fibers, (para. 0027), braiding the binding resin with the CFRP fibers, (para. 0026); or resin transfer molding the binding resin with the CFRP fibers.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fickler in view of Beale and further in view of Malackowski as applied to claim 1, and further still in view of Ishii et al. (US 10,077,807).
The combined actuator in accordance with Fickler, Beale and Malackowski have been described elsewhere above, but lacks the bearing ring formed of bronze filled with PEEK.  Ishii teaches a bearing ring that is formed of bronze filled with PEEK, the bearing provides excellent heat resistance, creep resistance under high surface pressure, low friction and abrasion resistance while being capable of manufacture with high productivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fickler, Beale and Malackowski actuator with a bearing ring that is formed of bronze filled with PEEK for the benefit of excellent heat resistance, creep resistance under high surface pressure, low friction and abrasion resistance while being capable of manufacture with high productivity as taught by Ishii.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658